COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
 GARRETT G.B. ROBB,                                                 No. 08-11-00236-CV
                                                   §
                         Appellant,                                     Appeal from
                                                   §
 v.                                                                 327th District Court
                                                   §
 HORIZON COMMUNITIES                                              of El Paso County, Texas
 IMPROVEMENT ASSOCIATION, INC.,                    §
                                                                     (TC # 2010-3453)
                         Appellee.                 §


                                              ORDER

        The above-styled and numbered appeal involves an issue related to the validity of service

by publication. At the default judgment hearing held on June 21, 2011, counsel for Horizon

Communities Improvement Association, Mr. Mark Salloum, stated that he had tendered to the

trial court an affidavit regarding service by publication in El Paso, Inc., and he represented to the

court that he would file the affidavit. Although there is an affidavit by counsel on attorney’s

fees, there is no affidavit in the clerk’s record related to service by publication other than the

affidavit of Mr. Eggleston attached to the motion for substituted service. The Court, on its own

motion, orders the clerk of the trial court to file a supplemental clerk’s record containing any

affidavit related to service by publication or certify in writing that there is no affidavit in the trial

court’s file. The supplemental clerk’s record should be filed as soon as practicable but no later
than ten days from the date of this order.

       IT IS SO ORDERED THIS 26TH DAY OF AUGUST, 2013.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.